Citation Nr: 1210154	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 29, 1969 to February 3, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied eligibility for nonservice-connected pension benefits.  The Veteran timely appealed that denial.

The issue of reopening a claim of service connection for traumatic brain injury, to include headaches, blackouts and seizures (previously claimed as a head injury), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

While the Veteran's active service was during a period of war, such period of service did not total at least 90 days.



CONCLUSION OF LAW

The Veteran does not have qualifying service for pension benefits, and his claim for nonservice-connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or, (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  See 38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's Form DD 214, which is of record, demonstrates that he had active military service from December 29, 1969 to February 3, 1970, a period totaling one month and 7 days.  There was 10 days of prior active service listed as well.  

During the appeal, the Veteran has alleged that the noted service dates on his Form DD 214 are incorrect.  In a January 1997 statement, he indicated that the correct dates of his service should be December 29, 1968 to February 2, 1971.  In a July 1997 substantive appeal on other issues resolved in a December 1998 Board decision, the Veteran indicated that he had at least 120 days of active military service; in his September 1998 hearing, the Veteran again disputed the dates of his military service, noting that the discharge date was correct, but that the enlistment date was incorrect.  More recently, in his June 2009 notice of disagreement, the Veteran indicated that his active service "was totally wrong[;] 1968 to 1970 [were his] dates [of service.]"  And, in his January 2010 substantive appeal, the Veteran again stated that he served in the United States Marine Corps from 1968 to 1971 and that he was attempting to locate his DD 214 documents to support his claim.

Interestingly, the Veteran's representative does not dispute the dates noted on the Form DD 214 of record, and in fact, concedes that those dates do not aggregate to the necessary amount of active military service days required for a nonservice-connected pension.  Instead, the Veteran's representative argues that the Veteran's discharge for "inaptitude" was mischaracterized at the time of discharge and that such should have been a medical discharge instead.  The representative ends the January 2012 informal hearing presentation with a request for a remand in order to obtain those documents in order to substantiate that the Veteran's discharge was mischaracterized as inaptitude rather than a medical discharge.

The Veteran's service treatment records demonstrate that the Veteran's enlistment examination occurred on December 12, 1969, and his separation examination occurred on January 27, 1970.  

The Veteran's limited service personnel records which are of record demonstrate that he was assigned to a recruit training facility on December 31, 1969 and that he was discharged February 3, 1970.  An email response from the National Personnel Records Center (NPRC) in February 2007 notes that attempts to locate the Veteran's service personnel records were fruitless and that such could not be located.  The Veteran additionally submitted a letter from the Navy Personnel Command Retired Records Section in June 2007 which noted that the NPRC was unable to locate his military personnel file.

Initially, the Veteran's period of military service is clearly entirely during a period of war and therefore is considered wartime service for the purposes of calculation for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

However, the Board must find that the Veteran does not have the requisite number of active military service days for eligibility for nonservice-connected pension benefits.  The Board takes judicial notice that the months of December and January have 31 days.  The Veteran's Form DD 214 clearly indicates that the Veteran had active military service from December 29, 1969 to February 3, 1970, totaling one month and 7 days of service.  Calculation of the number of days of active service based on the above dates and the judicially noticed number of days in December and January yields 37 days of active military service, or one month (30 days) and 7 days of military service, as specifically noted on the Veteran's Form DD 214.  

Adding the noted 10 days of prior service noted on that Form DD 214 yields an aggregated total of 47 active duty days of service.  The Board does not find that a remand is necessary at this time in order to find any documentation of the 10 days of prior service, as the number of prior service days demonstrated on the Veteran's Form DD 214 would not aggregate to an amount in excess of the required 90 day threshold.  

Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  While the Board notes that the Veteran has disputed his dates of service, the Board notes that his representative specifically does not dispute the lack of the requisite number of days of active wartime service in its informal hearing presentation and specifically concedes that the Veteran's service does not qualify him for the nonservice-connected pension benefit sought.

Insofar as the Veteran himself has disputed his service dates, the noted dates on the documentation of record are clear that his service is from December 1969 to February 1970.  Such dates are confirmed by the limited service treatment and personnel records in the claims file.  For example, the dates on his entrance and separation examination are both consistent with the very short period of service listed on his DD 214.  

Moreover, the Veteran's statements throughout the record of differing dates of service-including that he served from the same dates just from 1968 to 1971, that he served for 120 days of service, that he served from 1968 to 1970, and then again from 1968 to 1971-makes the Veteran's lay evidence not credible, particularly in light of the evidence of record and his previous concession in the September 1998 hearing testimony that at least his discharge date was correct.  Simply put, the Veteran's statements are not internally consistent with each other, strictly conflict with the obvious and clear objective documentation in the official military records-including his service treatment and personnel records-and is unsubstantiated by any documentation in the claims file that he served for a period as long as he claims he did.

Finally, regarding the representative's arguments that a remand is necessary in order to investigate the possibility of a mischaracterization of the Veteran's listed discharge, the Board finds that a remand at this time would not be helpful as neither the RO, the Board, or in fact any part of VA, would be able to effect any type of change in the listed type of discharge on the Veteran's Form DD 214; such a change can only be made by the Armed Forces Board of Corrections.  As stated above, VA is bound by the determinations found on those service department records.  See Duro, supra.  In this case, the Form DD 214 reads what it reads and VA is not free to interpret what the type of discharge could have been, but must follow what the service department record findings are.  Consequently, even if the Veteran's discharge was changed to a medical separation, as is postulated by the Veteran's representative, the Board could not grant eligibility as the condition for which the Veteran was discharged-whatever it may have been-is not currently service connected.  In fact, the Board specifically notes that the Veteran has not been service connected for any disability as of the writing of this decision.

Thus, even if the Board gives the Veteran the benefit of the doubt in this matter, the most active wartime service he served aggregates to 47 total days-well short of the necessary 90-day threshold necessary for eligibility to a nonservice-connected pension.  Nor was the Veteran discharged or released because of a service-connected disability.  See 38 U.S.C.A. § 1521(j).

In light of the above, the Veteran does not meet any of the requirements for eligibility for nonservice-connected pension benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  As the law is dispositive of the Veteran's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


